During the summer months of 1938, the directors of school district No. 90 delivered to respondent a contract for teaching at the Black Rock school. The agreement contained, among other things, the following:
". . . that said teacher shall be employed to teach in the public schools of said district, and is to perform such duties as are prescribed by the laws of the State of Washington, and by the rules and regulations made thereunder pertaining to said district, for one year, which shall include 180 actual teaching days, exclusive of holidays and vacation, commencing on the 15th day of September, 1941, for an annual salary of twelve hundred dollars ($1,200.00).
"Miss Malcolm hereby agrees to lease the living quarters of Black Rock School thru the term of this contract. The amount of the lease to be $36.66 per month. for the first *Page 85 
four months and $36.67 per month thereafter. This amount to be deducted from each monthly warrant."
These provisions were contained in the leases for 1938, 1939, 1940, 1941, and 1942, except a variation in the amount of rentals to be paid by respondent. She entered upon her duties at the school in 1938 and continued to teach until the end of the school term for 1942. Each year she signed a new agreement with the school district. Before the commencement of the school term for 1938-39, respondent received a copy of the contract and was advised that she read it if she so desired. She took it home, read it over, kept it for a few days, signed it, and returned it. She then went to the school, commenced her duties as teacher, and resided in that portion of the building which had been arranged for her as living quarters. She continued to reside in the building during the school term of each year that she was employed as teacher for the Black Rock school.
Each year a new contract was given to respondent, which she retained in her possession for several days prior to the time she signed it and returned it to the officials of the district. She never objected to the signing of any of the contracts and knew that she was paying rent on the building where she was living at Black Rock.
In holding that an agreement by an employee of a municipal corporation to accept less than the amount provided by law is void as against public policy, the majority cites several cases, but does not quote from any of them nor mention the facts upon which those cases were decided. I shall discuss them because they are not in point.
In Bell v. Mabton, 165 Wash. 396, 5 P.2d 514, it appears that the salary of water commissioner or meter reader was fixed by ordinance at $125 per month, and Bell agreed to perform the duties at $100 per month. This court held that the workman was entitled to the full salary mentioned in the ordinance.
The case of State ex rel. Bradford v. King County, 197 Wash. 393,85 P.2d 670, involves an action to collect the balance due upon the salary owing from King county, the salary being based upon a budget allowance. This court *Page 86 
held that the employees could collect the full amount provided for in the budget, regardless of the fact that they had agreed to and had received less than the salary fixed by the budget.
In Chatfield v. Seattle, 198 Wash. 179, 88 P.2d 582, a group of employees were allowed recovery of the entire wage fixed by city ordinance, and the act of the park board, in reducing the wages, was void.
In Watkins v. Seattle, 2 Wash. 2d 695, 99 P.2d 427, several auto truck drivers sued to recover wages they claimed were due by reason of a wage scale which allowed them more than the city had paid them. We held that they were entitled to recovery.
I have noted the facts upon which recovery was based in each of these cases to show how foreign those facts are to those in the instant case. In each of the cited cases, the salary or wage was fixed by law before the individual went to work, and a reduction from the fixed salary was enacted without giving the worker anything of value for the amounts retained from the salary or wage. In the present case, the school district furnished living quarters for respondent, which certainly had a value which was recognized by respondent and appellants. The school board did not violate the provisions of Rem. Rev. Stat. (Sup.), § 4852-1.
At the close of the trial, the court stated:
"I am of the strong opinion that there is no element as to fraud or deceit, and my opinion is based the same as it would have been had everybody known exactly what they were doing. . ."
It will be seen from this finding that there was no fraud or duress practiced upon respondent. This is just another case where an individual has conceived the idea of getting something for nothing. She was furnished a room in which to live and because of that fact did not have to pay for her lodgings elsewhere. The effect of the majority decision is that respondent received several years free rental at the expense of the school district. *Page 87 
Numerous rural district schools in this state furnish living quarters for their teachers so that those teachers may have a home near the school in which to live. The majority opinion gives teachers in many rural school districts the right to recover the amounts they have been charged for rent of those accommodations which have been furnished by the school district.
That should not be the law, because neither in the cases I have mentioned nor in the one at bar can one find any endeavor or thought to reduce the wages paid by furnishing living quarters. Respondent here received accommodations and should pay for them.
The judgment should be reversed.
JEFFERS, J., concurs with SIMPSON, J.